Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM.:
Janece Mickens appeals the district court’s order accepting the recommendation of the magistrate judge and dismissing her civil complaint for failure to prosecute. See Fed.R.Civ.P. 41(b). We have reviewed the record and find no reversible error. Accordingly, we grant Mickens leave to proceed in forma pauperis and affirm for the reasons stated by the district court. Mickens v. Intelligent Decisions, Inc., No. 1:14-cv-01486-AJT-TCB (E.D.Va. Mar. 17, 2015). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this court and argument would not aid the decisional process.
AFFIRMED.